            Case 3:21-cv-00173-KC Document 33 Filed 08/11/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION



 UNITED STATES OF AMERICA,



                     Plaintiff,                      Case No. 3:21-cv-00173-KC

        v.

 THE STATE OF TEXAS and GREG
 ABBOTT, in his official capacity as Governor
 of the State of Texas,


                     Defendants.




                PLAINTIFF’S DISCLOSURE OF WITNESSES AND EXHIBITS

       Pursuant to the Court’s August 9, 2021, order, Plaintiff, the United States of America,

submits the following disclosure of witnesses and exhibits for the August 13, 2021 hearing on

Plaintiff’s motion for a preliminary injunction.

           I.    Witnesses. Plaintiff intends to affirmatively call the following witnesses:

 Witness                                            Summary of Testimony

 Brian S. Hastings, Chief Patrol Agent, Rio         The information included in the witness’s
 Grande Valley Sector, U.S. Border Patrol,          declaration, including the impact of EO GA-
 U.S. Customs & Border Protection (CBP)             37 on Department of Homeland Security
                                                    (DHS) operations in Texas; COVID 19
                                                    protocols for individuals in and being released
                                                    from CBP’s custody.

 Russell Hott, Assistant Director for               The information included in the witness’s
 Enforcement, Enforcement and Removal               declaration, including the impact of EO GA-
 Operations, Immigration and Customs                37 on DHS operations in Texas; COVID 19
 Enforcement (ICE)
           Case 3:21-cv-00173-KC Document 33 Filed 08/11/21 Page 2 of 4




                                                   protocols for individuals in and being released
                                                   from ICE’s custody.

 Jallyn Sualog, Deputy Director, Office of         The information included in the witness’s
 Refugee Resettlement (ORR), U.S.                  declaration, including the impact of EO GA-
 Department of Health and Human Services           37 on ORR’s operations in Texas; COVID 19
                                                   protocols for noncitizen children in ORR’s
                                                   custody.

Plaintiff reserves the right to call any witness listed on Defendants’ disclosures.

         II.   Exhibits: Plaintiff intends to rely on the following exhibits:

 Number        Exhibit

 P-1           EO GA-37, “Relating to the transportation of migrants during the COVID-19
               disaster” (issued July 28, 2021)

 P-2           Declaration of Brian S. Hastings

 P-3           Declaration of Russell Hott

 P-4           Declaration of Jallyn Sualog

 P-5           Letter from AG Garland to Gov. Abbott (dated July 29, 2021)

 P-6           EO GA-38, “Relating to the continued response to the COVID-19 disaster”
               (issued July 29, 2021)

 P-7           “Public Health Reassessment And Order Suspending The Right to Introduce
               Certain Persons From Countries Where A Quarantinable Communicable Disease
               Exists” HHS CDC (issued August 2, 2021)

 P-8           Declaration of Ruben L. Garcia, filed in Annunciation House, et al. v. Abbott,
               3:21-cv-00178 (W.D. Tex.), at ECF No. 4-2

 P-9           Declaration of Madeleine Sandefur, filed in Annunciation House, et al. v. Abbott,
               3:21-cv-00178 (W.D. Tex.), at ECF No. 4-3

 P-10          Declaration of Jennifer K. Harbury, filed in Annunciation House, et al. v. Abbott,
               3:21-cv-00178 (W.D. Tex.), at ECF No. 4-4

 P-11          Declaration of Cesar Espinosa, filed in Annunciation House, et al. v. Abbott,
               3:21-cv-00178 (W.D. Tex.), at ECF No. 4-5

 P-12          Declaration of Steven C. McCraw

 P-13          Gov. Abbott Press Release (dated July 29, 2021)
          Case 3:21-cv-00173-KC Document 33 Filed 08/11/21 Page 3 of 4




 P-14         World Health Organization COVID-19 Data, COVID-19 Explorer Tool

 P-15         Letter from Gov. Abbott to AG Garland (dated July 30, 2021)

Plaintiff reserves the right to rely upon any exhibit listed on Defendants’ disclosures, and to use
additional exhibits with Defendants’ witnesses on cross-examination.

                                                ***

Dated: August 11, 2021                            Respectfully submitted,

                                                  BRIAN M. BOYNTON
                                                  Acting Assistant Attorney General

                                                  BRIAN D. NETTER
                                                  Deputy Assistant Attorney General

                                                  ALEXANDER K. HAAS
                                                  Director, Federal Programs Branch

                                                  JEAN LIN
                                                  Special Litigation Counsel



                                                  /s/Zachary A. Avallone
                                                  ZACHARY A. AVALLONE
                                                  ELLIOTT M. DAVIS
                                                  STEPHEN EHRLICH
                                                  MICHAEL J. GERARDI
                                                  JOSHUA M. KOLSKY
                                                  ANTONIA KONKOLY
                                                  Trial Attorneys
                                                  U.S. Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street NW Washington, DC 20005
                                                  Tel: (202) 514-2705
                                                  Fax: (202) 616-8470
                                                  E-mail: zachary.a.avallone@usdoj.gov

                                                  Attorneys for Plaintiff
          Case 3:21-cv-00173-KC Document 33 Filed 08/11/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that a copy of this filing was served on the other parties to this action and their

counsel of record through electronic filing in the Court’s ECF system on August 11, 2021.

                                             /s/ Zachary A. Avallone

                                             Zachary A. Avallone
